        Case 3:17-cv-05828-CRB Document 77 Filed 03/05/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                       MAR 5 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
GREGORY WOCHOS, Individually and on            No. 19-15672
Behalf of All Others Similarly Situated,
                                               D.C. No. 3:17-cv-05828-CRB
                Plaintiff,                     Northern District of California,
                                               San Francisco
and
                                               ORDER
KURT FRIEDMAN; UPPILI
SRINIVASAN, Individually and on Behalf
of All Others Similarly Situated

                Plaintiffs-Appellants,

 v.

TESLA, INC.; ELON MUSK; and
DEEPAK AHUJA,

                Defendants-Appellees,

Before: WALLACE, GRABER, and COLLINS, Circuit Judges.

      Judges Graber and Collins have voted to deny the petition for rehearing en

banc. Judge Wallace has recommended denial of the petition for rehearing en

banc. The full court has been advised of the petition for rehearing en banc, and no

judge requested a vote on whether to rehear the matter en banc. See FED. R. APP. P.

35. The petition for rehearing en banc, filed February 9, 2021, is DENIED.
